Exhibit 10.1

 

Execution Copy

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as
of November 9, 2012 (this “Amendment”), among Douglas Dynamics, Inc., a Delaware
corporation (“Holdings”), Douglas Dynamics, L.L.C., a Delaware limited liability
company and a direct wholly-owned Subsidiary of Holdings (the “Company”),
Fisher, LLC, a Delaware limited liability company (“Fisher”) and Douglas
Dynamics Finance Company, a Delaware corporation (“DD Finance,” and together
with Fisher and the Company, each a “Borrower” and collectively the
“Borrowers”), the Lenders party hereto, and JPMorgan Chase Bank, N.A. as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, Holdings, the lenders party thereto, the Administrative
Agent and other parties thereto have entered into that certain Amended and
Restated Credit and Guaranty Agreement, dated as of April 18, 2011 (as amended,
supplemented or modified, the “Credit Agreement”; capitalized terms used herein
but not otherwise defined herein shall have the meanings given such terms in the
Credit Agreement); and

 

WHEREAS, the Borrowers have requested that the Lenders amend certain provisions
of the Credit Agreement, and the Lenders are willing to so amend the Credit
Agreement on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, Borrowers and Lenders hereby agree as follows:

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

Section 1.1                                   Amendment to Section 1.1.
Section 1.1 is hereby amended as follows:

 

(a)         The following definition is hereby added, which shall be inserted in
the proper alphabetical order:

 

“First Amendment Effective Date” means November 9, 2012.

 

(b)         The definition of “Applicable Margin” is hereby amended and restated
in its entirety as follows:

 

“Applicable Margin’’ means, for any day, (i) from the Closing Date up to and
including the First Amendment Effective Date, with respect to any ABR Loan or
Eurodollar Loan, a percentage, per annum, equal to (a) in the case of ABR Loans,
1.25% and (b) in the case of Eurodollar Loans, 2.25% and (ii) after the First
Amendment Effective Date, with respect to any ABR Loan or Eurodollar Loan, a
percentage, per annum, equal to (a) in the case of ABR Loans, 0.75% and (b) in
the case of Eurodollar Loans, 1.75% .

 

--------------------------------------------------------------------------------


 

(c)          The definition of “Commitment” is hereby amended and restated in
its entirety as follows:

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder.  The initial amount of each
Lender’s Commitment on the Closing Date is set forth on Part I of the Commitment
Schedule. The initial amount of each Lender’s Commitment on the First Amendment
Effective Date is set forth on Part II of the Commitment Schedule or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

 

(d)         The definition of “Maturity Date” is hereby amended by deleting the
words “April 18, 2016” and replacing it with the words “April 17, 2017”.

 

(e)          The definition of “Revolving Commitment” is hereby amended and
restated in its entirety as follows:

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.9 and (b) assignments by or to such
Lender pursuant to Section 10.6.  The initial amount of each Lender’s Revolving
Commitment on the Closing Date is set forth on Part I of the Commitment
Schedule. The initial amount of each Lender’s Revolving Commitment on the First
Amendment Effective Date is set forth on Part II of the Commitment Schedule or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Revolving Commitments on the Closing Date is $70,000,000. The
initial aggregate amount of the Lenders’ Revolving Commitment on the First
Amendment Effective Date is $80,000,000.

 

Section 1.2                                   Amendment to Section 2.9.
Section 2.9(e) is hereby amended by replacing the term “$40,000,000” with
“$30,000,000”.

 

Section 1.3                                   Amendment to Schedules. The Credit
Agreement is hereby amended by replacing the Commitment Schedule in its entirety
with the Commitment Schedule attached hereto as Annex 1.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II
CONDITIONS TO CLOSING

 

Section 2.1                                   Immediately upon the satisfaction
of all of the following conditions, the amendments contained in Article I of
this Amendment shall become effective (the date on which the applicable
conditions are satisfied being the “First Amendment Effective Date”):

 

(a)         Amendment.  The Borrowers, Holdings and the Lenders shall have
delivered a duly executed counterpart of this Amendment to the Administrative
Agent.

 

(b)         Representations and Warranties.  Each of the representations and
warranties of the Borrowers and Holdings set forth herein shall be true and
correct in all respects and each of the representations of the Borrowers and
Holdings set forth in any other Credit Documents shall be true and correct in
all material respects (it being understood that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects after giving effect to any
such qualification therein) with the same effect as though made on and as of the
First Amendment Effective Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

(c)          Default.  No Default or Event of Default shall have occurred and be
continuing and no Default or Event of Default shall result from entering into
this Amendment.

 

(d)         Officer’s Certificate.  The Administrative Agent shall have received
a certificate, dated the First Amendment Effective Date and signed by the chief
financial officer of the Company, confirming compliance with the conditions
precedent set forth in (b) and (c) of this Article II.

 

(e)          Organizational Documents; Incumbency.  The Administrative Agent
shall have received (i) copies of each Organizational Document for each Borrower
and Holdings, certified as of a recent date prior to the Closing Date by the
appropriate governmental official or, as applicable, by an officer of such
Credit Party or a certification by an officer of such Credit Party that the
Organizational Documents delivered to the Administrative Agent and certified as
true, correct and complete on the Closing Date continue to be true, correct and
complete on the First Amendment Effective Date and have not been amended,
supplemented or otherwise modified; (ii) signature and incumbency certificates
of the officers of each Borrower and Holdings; (iii) resolutions of the Board of
Directors or similar governing body of each Borrower and Holdings approving and
authorizing the execution, delivery and performance of this Amendment, certified
as of the Closing Date by its secretary or an assistant secretary as being in
full force and effect without modification or amendment; and (iv) a good
standing certificate from the applicable Governmental Authority of each
Borrower’s and Holdings’ jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the First Amendment Effective Date.

 

3

--------------------------------------------------------------------------------


 

(f)           Opinion of Counsel to Credit Parties.  Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinion of Foley & Lardner LLP, counsel for the Borrowers and
Holdings, in form and substance satisfactory to the Administrative Agent, dated
as of the First Amendment Effective Date (and each Borrower and Holdings hereby
instructs such counsel to deliver such opinion to Agents and Lenders).

 

(g)          Fees and Expenses.  The Borrowers shall have paid (i) the invoiced
legal fees of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the
Administrative Agent, then payable pursuant to the terms of any Credit Document,
(ii) to the Administrative Agent for the account of each Lender, an amount equal
to 0.10% of such Lender’s Commitment after giving effect to this Amendment and
(iii) all other fees, costs and expenses then payable pursuant to any other
Credit Document with respect to this Amendment or the transactions contemplated
hereunder.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.1                                   Effect of Amendment.  Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Administrative Agent or any Lender under the Credit Documents,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect except that, on and after the First Amendment
Effective Date, each reference to the Credit Agreement in the Credit Documents
shall mean and be a reference to the Credit Agreement as amended by this
Amendment.  Nothing herein shall be deemed to entitle any Credit Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Documents in similar or different circumstances.  This Amendment is a Credit
Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

 

Section 3.2                                   No Novation.  Neither this
Amendment nor the replacement of the terms of the Credit Agreement by the terms
of this Amendment shall extinguish the obligations for the payment of money
outstanding under the Credit Agreement or discharge or release the Lien or
priority of any security agreement, any pledge agreement or any other security
therefor.  Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.  Nothing expressed or implied in this Amendment or
any other document contemplated hereby or thereby shall be construed as a
release or other discharge of any Borrower or any other Credit Party under any
Credit Document from

 

4

--------------------------------------------------------------------------------


 

any of its obligations and liabilities thereunder.  Each of the Credit Agreement
and the other Credit Documents shall remain in full force and effect, until and
except as modified hereby or in connection herewith.  This Amendment is a Credit
Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

 

Section 3.3                                   No Representations by Lenders or
Administrative Agent.  The Borrowers and Holdings hereby acknowledge that they
have not relied on any representation, written or oral, express or implied, by
any Lender or the Administrative Agent, other than those expressly contained
herein, in entering into this Amendment.

 

Section 3.4                                   Representations of Holdings and
the Borrowers.  Holdings and each Borrower represents and warrants to the
Administrative Agents and the Lenders that (a) the execution, delivery and
performance by it of this Amendment are within such entity’s powers and have
been duly authorized by all necessary corporate or limited liability company
action, (b) the execution, delivery and performance by Credit Parties of this
Amendment and the consummation of the transactions contemplated by this
Amendment do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority
except to the extent obtained on or before the First Amendment Effective Date,
(c)  the execution, delivery and performance by Credit Parties of this Amendment
and the consummation of the transactions contemplated by hereby do not and will
not (i) violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, (ii) violate any order,
judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries except to the extent such violation could
not be reasonably expected to have a Material Adverse Effect, (iii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of Holdings or any of its
Subsidiaries except to the extent such violation could not reasonably be
expected to have a Material Adverse Effect, (iv) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Holdings or any of its Subsidiaries (other than any Liens created under any of
the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties), or (v) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Holdings or any of its Subsidiaries, except for such approvals or consents which
will be obtained on or before the Closing Date and disclosed in writing to
Lenders, and (d) this Amendment and the Credit Agreement, as amended by this
Amendment, are legal, valid and binding obligations of such entity, enforceable
against it in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 3.5                                   Reaffirmation. Each Borrower and
Holdings, each as debtors, grantors, pledgors, guarantors, assignors, or in
other similar capacities in which such parties grant liens or security interests
in their properties or are guarantors, as the case may be, under the Credit
Documents, hereby ratifies and reaffirms all of its payment

 

5

--------------------------------------------------------------------------------


 

and performance obligations and obligations to indemnify, contingent or
otherwise, under each of such documents to which such party is a party, and each
such party hereby ratifies and reaffirms its grant of liens on or security
interests in its properties pursuant to such documents to which it is a party as
security for the Obligations, and confirms and agrees that such liens and
security interests hereafter secure all of the Obligations, including, without
limitation, all Obligations hereafter arising or incurred pursuant to or in
connection with this Amendment, the Credit Agreement or any other Credit
Document.  Each Borrower and Holdings do not, and hereby covenant that they will
not, contest that the Collateral Agent has and will continue to possess valid
and perfected security interests in, and liens upon, all of the property as set
forth in the Credit Documents.

 

Section 3.6                                   Ratification of Guaranty.  Each
Guarantor hereby consents to this Amendment and hereby confirms and agrees that
(a) notwithstanding the effectiveness of this Amendment, the Guaranty is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, and (b) the Credit Documents to which it is a party
and all of the Collateral described therein do, and shall continue to, secure
the payment of all of the Obligations secured thereby.

 

Section 3.7                                   Successors and Assigns.  This
Amendment shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of the Lenders and the Administrative Agent.

 

Section 3.8                                   Headings.  The headings and
captions hereunder are for convenience only and shall not affect the
interpretation or construction of this Amendment.

 

Section 3.9                                   Severability.   In case any
provision in or obligation hereunder shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 3.10                            Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic file shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 3.11                            APPLICABLE LAW. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

6

--------------------------------------------------------------------------------


 

Section 3.12                            Costs and Expenses.  Borrowers shall pay
all reasonable out-of-pocket expenses of Administrative Agent and the Lenders
associated with this Amendment, including the reasonable out-of-pocket fees and
expenses of Administrative Agent’s counsel.

 

[Remainder of this page is intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

 

DOUGLAS DYNAMICS, INC.

 

 

 

 

 

By:

/s/ Robert L. McCormick

 

 

Name:

Robert L. McCormick

 

 

Title:

Vice President, Chief Financial

 

 

 

Officer and Secretary

 

 

 

 

 

 

 

DOUGLAS DYNAMICS, L.L.C.

 

 

 

 

 

By:

/s/ Robert L. McCormick

 

 

Name:

Robert L. McCormick

 

 

Title:

Vice President, Chief Financial

 

 

 

Officer and Secretary

 

 

 

 

DOUGLAS DYNAMICS FINANCE COMPANY

 

 

 

 

 

By:

/s/ Robert L. McCormick

 

 

Name:

Robert L. McCormick

 

 

Title:

Vice President, Chief Financial

 

 

 

Officer and Secretary

 

 

 

 

FISHER, LLC

 

 

 

 

 

By:

/s/ Robert L. McCormick

 

 

Name:

Robert L. McCormick

 

 

Title:

Vice President, Chief Financial

 

 

 

Officer and Secretary

 

[Signature Page to First Amendment

to Amended and Restated Credit and Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually, as Administrative Agent, as Issuing Bank, as Swingline Lender and
as a Lender

 

 

 

 

 

By:

/s/ Michael A. Hintz

 

 

Name:

Michael A. Hintz

 

 

Title:

Authorized Officer

 

[Signature Page to First Amendment

to Amended and Restated Credit and Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, LLC

 

as a Lender

 

 

 

 

 

By:

/s/ Thomas Forbath

 

 

Name:

Thomas Forbath

 

 

Title:

Vice President

 

[Signature Page to First Amendment

to Amended and Restated Credit and Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

Annex 1 — Commitment Schedule

 

Commitment Schedule

 

Part I

 

Lender

 

Revolving Commitment

 

Pro Rata Share

 

JPMorgan Chase Bank, N.A.

 

$

40,000,000

 

57.14285714

%

Wells Fargo Capital Finance, LLC

 

$

30,000,000

 

42.85714286

%

Total

 

$

70,000,000

 

100.000000000

%

 

Part II

 

Lender

 

Revolving Commitment

 

Pro Rata Share

 

JPMorgan Chase Bank, N.A.

 

$

46,000,000

 

57.500000000

%

Wells Fargo Capital Finance, LLC

 

$

34,000,000

 

42.500000000

%

Total

 

$

80,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------

 